CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated July 23, 2010 on Dreyfus California AMT-Free Municipal Bond Fund for the fiscal year ended May 31, 2010 which is incorporated by reference in this Registration Statement (Form N-1A No. 2-84105 and 811-3757) of Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. ERNST & YOUNG LLP New York, New York September 24, 2010
